Citation Nr: 1444459	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-21 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in August 2011.  That development was completed, and the case was returned to the Board for appellate review.

In November 2012, the Board issued a decision denying entitlement to service connection for tinnitus.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2013 Order, the Court vacated the part of the November 2012 Board decision that denied entitlement to service connection for tinnitus, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

The Board subsequently remanded the case for further development in March 2014.  That development was completed, and the case was returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To afford the Veteran an addendum VA medical opinion and adequate notice.

Pursuant to the Board's March 2014 remand instructions, the Veteran's file was referred to a VA examiner for a supplemental medical opinion regarding the etiology of the Veteran's tinnitus.  The Veteran was provided with an additional VA examination and medical opinion in June 2014.  The VA examiner opined that the tinnitus is less likely as not due to military service, and is more likely than not related to one of the Veteran's medical conditions, medications, or post-military noise exposure.  In her explanation of some of the medical and theoretical causes of tinnitus, the VA examiner noted that certain medications can cause damage to the cochlea and that the Veteran is on medications that are known to cause tinnitus, including hydrocodone and ibuprofen.  

The Board notes that the Veteran has previously been granted service connection for postoperative residuals, fracture, left ulna and left ulnar neuropathy, status post surgery residuals.  The Veteran has brought a claim for service connection for tinnitus, for which the Board must consider all theories of recovery implicated by the evidence, including entitlement to service connection on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2007) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon).  As lay adjudicators, Board members may not make their own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, on remand a supplemental opinion should be sought regarding whether the Veteran's tinnitus was caused or aggravated by his other service connected disabilities, or medication for those conditions. 

The Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective notice with regard to his claim for service connection for tinnitus, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Refer the Veteran's claims file to the audiologist who conducted the June 2014 VA examination, or if unavailable, to another appropriate VA medical professional, for an addendum medical opinion regarding the etiology of the Veteran's tinnitus.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the medical report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this opinion.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the reviewer must provide an opinion on the following:

a.  Whether the Veteran's tinnitus at least as likely as not (50 percent probability or greater) was caused by his service-connected disabilities or any medications used in their treatment.  The Veteran was previously granted service connection for postoperative residuals, fracture, left ulna and left ulnar neuropathy status post surgery residuals.

b.  Whether the Veteran's tinnitus at least as likely as not (50 percent probability or greater) was aggravated by his service-connected disabilities or any medications used in their treatment.  

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

In providing the opinions above, the reviewer's attention is directed to the June 2014 VA examiner's statement that the Veteran's hydrocodone and ibuprofen medications are known to cause tinnitus.  VA treatment records during the appeal period indicate that hydrocodone was prescribed for pain.  A September 2009 private treatment record from Texas Orthopedics notes current medications of hydrocodone and ibuprofen, and a recent left elbow ulnar nerve transfer.  A December 1992 VA examination report also notes that the Veteran took Motrin for chronic pain of the left forearm.  (The reviewer should not limit their review of the claims file to the evidence specified).

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

